Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 15, 2022

                                        No. 04-22-00428-CR

                                       Brent Eugene BAILEY,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CR7724
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
         On July 14, 2022, the district clerk filed a portion of the clerk’s record, which contains
the trial court’s certification, stating this “is a plea-bargain case, and the defendant has NO right
of appeal.” We therefore ORDER the district clerk to file, by July 25, 2022, an electronic
clerk’s record containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

       All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court